Name: COMMISSION REGULATION (EC) No 2797/95 of 4 December 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 5. 12. 95 EN Official Journal of the European Communities No L 290/5 COMMISSION REGULATION (EC) No 2797/95 of 4 December 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 1 740/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 5 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1995. * For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. 0 OJ No L 167, 18 . 7. 1995, p. 10. (3) OJ No L 387, 31 . 12. 1992, p. 1 . ( ¦) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 290/6 I EN I Official Journal of the European Communities 5. 12. 95 ANNEX to the Commission Regulation of 4 December 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country code (') Standard import value CN code Third country code (') Standard import value 0702 00 45 052 63,5 0805 30 40 052 79,2 060 80,2 388 67,5 064 59,6 400 105,9 066 41,7 512 54,8 068 62,3 520 66,5 204 51,0 524 100,8 208 44,0 528 94,7 l 212 117,9 600 78,2 624 185,3 624 78,0 999 78,4 999 80,6 0707 00 40 052 77,6 0808 10 92, 0808 10 94, 053 166,9 0808 10 98 064 78,6 060 61,0 388 39,2 066 53,8 400 75,6 068 60,4 404 61,8 204 49,1 508 68,4 624 125,4 512 51 ,2 999 84,9 524 57,4 0709 90 79 052 100,1 528 48,0 204 77,5 800 78,0 624 153,8 804 21,0 999 110,5 999 57Ã ² 0805 10 61 , 0805 10 65, 0808 20 67 052 143,7 0805 10 69 204 47,1 064 73,2 388 38,5 388 79,6 999 42,8 400 97,0 0805 20 31 204 72,9 512 89,7 999 72,9 528 84,1 0805 20 33, 0805 20 35, 624 79,0 0805 20 37, 0805 20 39 052 55,2 728 119,0 464 162,5 800 55,8 624 132,7 804 112,9 l 999 116,8 999 93,4 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin.'